--------------------------------------------------------------------------------

Exhibit 10.6
 
 
NBT BANCORP INC. PERFORMANCE SHARE PLAN EFFECTIVE MAY 1, 2003

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS




I GENERAL
B2
   
1.1 Purpose
B2
1.2 Effective Date
B2
   
II DEFINITIONS
B2
   
III ELIGIBILITY AND PARTICIPATION
B4
   
3.1 Eligibility
B4
3.2 Participation in Performance Share Awards
B4
   
IV PLAN DESIGN
B4
   
4.1 Eligibility Period
B4
4.2 Performance Period
B4
4.3 Performance Share Awards
B4
4.4 Performance Goals
B4
4.5 Available Common Stock
B5
4.6 Adjustment to Shares
B5
4.7 Maximum Award
B5
4.8 Committee Discretion to Adjust Awards
B5
   
V PAYMENT
B5
   
5.1 Committee Determination of Common Stock Payable
B5
5.2 Timing and Form of Payment
B5
5.3 Distribution upon Termination of Employment
B6
5.4 Beneficiary Designation
B7
   
VI ADMINISTRATION
B7
   
6.1 Committee
B7
6.2 General Rights, Powers, and Duties of Committee
B7
6.3 Information to be Furnished to Committee
B7
6.4 Responsibility and Indemnification
B7
   
VII AMENDMENT AND TERMINATION
B8
   
7.1 Amendment
B8
7.2 Company's Right to Terminate
B8
   
VIII MISCELLANEOUS
B8
   
8.1 No Implied Rights; Rights on Termination of Service
B8
8.2 No Right to Company Assets
B8
8.3 No Employment Rights
B8
8.4 Other Benefits
B8
8.5 Offset
B8
8.6 Non-assignability
B8
8.7 Notice
B8
8.8 Governing Laws
B8
8.9 Gender and Number
B9
8.10 Severability
B9

 
 
 

--------------------------------------------------------------------------------

 


I
GENERAL



1.1           Purpose. The purposes of the Plan are to retain officers and other
key employees, to support the achievement of the Company's strategic business
objectives, and to encourage increased ownership of Company stock by officers
and other key employees by providing to such persons competitive long-term
incentive opportunities that are linked to the profitability of the Company's
business and increases in stockholder value. The Plan is to be maintained
primarily for a select group of management and highly compensated employees.


1.2           Effective Date. The Plan shall become effective as of May 1, 2003,
subject to its approval by the Company's stockholders.


II
DEFINITIONS



2.1           "Beneficiary" means the person or persons so designated by a
Participant pursuant to Section 5.4.


2.2           "Board of Directors" means the Board of Directors of the Company.


2.3           "Cause" shall mean the commission of an act of fraud,
embezzlement, or theft constituting a felony or an act intentionally against the
interests of the Company which causes the Company material injury.


2.4           "Change in Control" of the Company means


(i)           A change in control of a nature that would be required to be
reported in response to Item 6(e) of Schedule 14A of Regulation 14A as in effect
on the date hereof pursuant to the Securities Exchange Act of 1934 (the
"Exchange Act"); provided that, without limitation, such a change in control
shall be deemed to have occurred at such time as any Person hereafter becomes
the "Beneficial Owner" (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of 30% or more of the combined voting power of the
Company's Voting Securities; or


(ii)          During any period of two consecutive years, individuals who at the
beginning of such period constitute the Board cease for any reason to constitute
at least a majority thereof unless the election, or the nomination for election
by the Company's stockholders, of each new director was approved by a vote of at
least two-thirds of the directors then still in office who were directors at the
beginning of the period; or


(iii)         There shall be consummated (x) any consolidation or merger of the
Company in which the Company is not the continuing or surviving corporation or
pursuant to which Voting Securities would be converted into cash, securities, or
other property, other than a merger of the Company in which the holders of
Voting Securities immediately prior to the merger have the same proportionate
ownership of common stock of the surviving corporation immediately after the
merger, or (y) any sale, lease, exchange, or other transfer (in one transaction
or a series of related transactions) of all, or substantially all of the assets
of the Company, provided that any such consolidation, merger, sale, lease,
exchange or other transfer consummated at the insistence of an appropriate
banking regulatory agency shall not constitute a change in control of the
Company; or


 
 

--------------------------------------------------------------------------------

 


(iv)         Approval by the stockholders of the Company of any plan or proposal
for the liquidation or dissolution of the Company.


2.5           "Code" means the Internal Revenue Code of 1986, as amended from
time to time, and any successor thereto.


2.6           "Committee" means the committee referred to in Section 6.1.


2.7           "Common Stock" means common stock, par value $0.01 per share, of
the Company.


2.8           "Company" means NBT Bancorp Inc.


2.9           "Covered Employee" means any Participant who is or may be a
"Covered Employee," within the meaning of Section 162(m)(3) of the Code, in the
year in which the payment of any shares of Common Stock in satisfaction of a
Performance Share award will be taxable to such Participant.


2.10         "Disability" shall have the same meaning as under the
Company-sponsored long-term disability plan under which the applicable
Participant is then eligible to participate or, if the Participant is not then
eligible to participate in such plan, the Participant shall be considered to be
disabled if he or she is eligible for disability benefits from the Social
Security Administration.


2.11         "Eligibility Period" means a period, as determined by the Committee
pursuant to Section 4.1.


2.12         "Fair Market Value" means the value of each Share subject to the
Plan determined as follows: if on the Grant Date or other determination date the
shares of Stock are listed on an established national or regional stock
exchange, are admitted to quotation on the National Association of Securities
Dealers Automated Quotation System, or are publicly traded on an established
securities market, the Fair Market Value of the shares shall be the average
price between the high and the low sale price of the shares on such exchange or
in such market on the trading day immediately preceding the Grant Date or, if no
sale of the shares is reported for such trading day, on the next preceding day
on which any sale shall have been reported. If the shares are not listed on such
an exchange, quoted on such System or traded on such a market, Fair Market Value
shall be determined by the Board in good faith.


 
 

--------------------------------------------------------------------------------

 


2.13         "Good Reason" means the termination by the Participant of
employment for "Good Reason" based on any of the following:


(i)           A change in the Participant's position(s) with the Company, other
than for Cause is in effect immediately prior to the Change in Control, without
the consent of the Participant.


(ii)          A decrease by the Company in the Participant's salary or benefits
as in effect immediately prior to the Change in Control.


2.14         "Non-Employee Director" means a member of the Board of Directors
who qualifies as (i) a "non-employee director," as defined in Rule 16b-3, as
promulgated by the Securities Exchange Commission under the Securities Exchange
Act of 1934, or any successor definition adopted by the Securities Exchange
Commission, and as (ii) an "outside director," as defined in Section
1.162-27(e)(3) of the Treasury Regulations issued under Section 162(m) of the
Code, or any successor definition adopted by the Department of the Treasury.


2.15         "Normal Retirement" means termination of employment after
attainment of age 65 or such earlier age as is provided or has been provided in
a Supplemental Executive Retirement Plan with respect to a person participating
in the Plan which was in effect at any time during the Performance Period.
However, the Committee, within its discretion, may determine that a Participant
who terminates employment prior to age 65 has terminated by virtue of Normal
Retirement.


2.16         "Participant" means a person who is designated, pursuant to Article
III, to be eligible to receive benefits under the Plan.


2.17         "Performance Goals" means the performance standards established by
the Committee pursuant to Section 4.4.


2.18         "Performance Period" means a period of service, as determined
pursuant to Section 4.2, over which the extent of achievement of established
Performance Goals will be measured. For purposes of applying to Covered
Employees the various rules of the performance-based compensation exemption
under Section 162(m)(4)(C) of the Code and the Treasury Regulations issued
thereunder, the Performance Period shall be the "period of service to which the
Performance Goals relate" (as defined in Treasury Regulation Section 1.162-27(e)
(2)).


2.19         "Performance Share" means an award, designated in terms of a share
of Common Stock, granted pursuant to the Plan.


2.20         "Person" means and includes any individual, corporation,
partnership, group, association, or other "person," as such term is used in
section 14(d) of the Exchange Act, other than the Company or any employee
benefit plan(s) sponsored by the Company.


2.21         "Plan" means this NBT Bancorp Inc. Performance Share Plan, as
amended from time to time.


 
 

--------------------------------------------------------------------------------

 


2.22         "Pro-rated" or "Pro-rata" means, for purposes of determining the
amount of Common Stock payable to a Participant whose eligibility to participate
in the Plan with respect to an Eligibility Period ceases prior to the end of
such Eligibility Period for any of the reasons described in subsection (a) (b)
(c) (d) or (e) of Section 5.3, the percentage to be applied to the Common Stock
that would have been payable at the end of the Performance Period to such
Participant if he had been eligible to participate for the entire Eligibility
Period. Such percentage shall equal the number of months (rounded to the nearest
whole month) of the Eligibility Period during which the Participant was
designated by the Committee as eligible to participate in the Plan divided by
the number of months (rounded to the nearest whole month) in such Eligibility
Period. A Participant who, pursuant to Section 3.2 but subject to the
limitations of Section 4.3, is designated as eligible to participate in the Plan
after the applicable Eligibility Period has commenced, shall, for purposes of
this Section 2.21, be deemed to have been eligible as of the beginning of such
Eligibility Period; provided, however, that the Committee shall, in accordance
with its authority under Section 4.8, have the discretion to reduce the
Pro-rated Common Stock award that is otherwise payable to such Participant to
account for such late commencement of participation.


2.23         "Voting Securities" means securities of the Company having the
right to vote at elections of members of the Board of Directors.


III
ELIGIBILITY AND PARTICIPATION



3.1           Eligibility. Participation in the Plan shall be limited to
officers and other key employees of the Company or any of its subsidiaries or
other affiliates who are designated to be eligible by the Committee.


3.2           Participation in Performance Share Awards. The Committee will
determine the persons who will participate for each Eligibility Period under the
Plan. Subject to Section 4.3, after an Eligibility Period has commenced, persons
may be designated as eligible to participate in the Plan with respect to such
Eligibility Period. The award of Performance Shares with respect to a
Performance Period contained in any Eligibility Period does not guarantee
participation in subsequent Eligibility Periods.


IV
PLAN DESIGN



4.1           Eligibility Period. An Eligibility Period is a certain period of
time, as determined by the Committee, over which eligibility to receive benefits
under the Plan shall be measured. Eligibility Periods under the Plans shall
commence and terminate as determined by the Committee in its sole discretion.
The Committee may establish a separate Eligibility Period for persons determined
to be eligible for participation after the commencement of any Eligibility
Period.


4.2           Performance Period. Each Eligibility Period under the Plan shall
include a Performance Period which shall be a specified period of service over
which the achievement of applicable Performance Goals will be measured.
Performance Periods shall commence and terminate as determined by the Committee,
provided that each such Performance Period shall commence coincident with or
after the commencement of the corresponding Eligibility Period and shall
terminate coincident with or prior to the termination of the corresponding
Eligibility Period. Notwithstanding the foregoing, in the event of a Change of
Control, the Performance Period shall terminate.


 
 

--------------------------------------------------------------------------------

 


The Committee may also establish a separate Performance Period for persons
determined to be eligible for participation after the commencement of any
Performance Period.


4.3           Performance Share Awards. On or about the commencement of each
Eligibility Period under the Plan, the Committee shall establish the minimum and
maximum Performance Shares that may be awarded to each Participant in the Plan
for such Eligibility Period and the basis for such awards. The Committee may
also award Performance Shares to persons determined to be eligible for
participation after the commencement of any Eligibility Period. Performance
Shares must be awarded to Covered Employees at a time when the outcome of the
Performance Goals established or to be established for the applicable
Performance Period is substantially uncertain. The Performance Shares awarded to
any Covered Employee and the terms and conditions applicable to such Performance
Shares must be finalized in writing by the Committee as soon as is practicable.
Each award of Performance Shares under the Plan shall be evidenced by a written
"Notice of Award," which shall be signed by an authorized officer of the Company
and by the Participant and shall contain such terms and conditions as are
approved by the Committee. Such terms and conditions need not be the same in all
cases.


4.4           Performance Goals.


(a)           Performance Goals with respect to each Performance Period shall be
established by the Committee. The Committee may in its discretion adjust the
terms of such Performance Goals; provided that Performance Goals applied to
Covered Employees ("Covered Employees' Performance Goals") shall not be
adjusted. No Covered Employees' Performance Goals shall be adjusted at a time
when the outcome of such Performance Goals is no longer substantially uncertain.
Covered Employees' Performance Goals must be finalized in writing by the
Committee on or prior to the applicable adjustment deadline described in the
preceding sentences.


(b)           The Performance Goals set by the Committee shall be based on
specified criteria as determined by the Committee, which shall specify the
manner in which such Performance Goals shall be calculated. Covered Employees'
Performance Goals shall be based on objective business criteria, which shall
include but not be limited to one or more of the following: earnings per share,
total shareholder return, operating earnings, growth in assets, return on
equity, return on capital, market share, stock price, net income, cash flow, and
retained earnings. Performance Goals also may be based upon the attainment of
specified levels of performance of the Company under one or more of the measures
described above relative to the performance of other corporations.


 
 

--------------------------------------------------------------------------------

 


(c)           All of the provisions of this Section 4.4 are subject to the
requirement that all Covered Employees' Performance Goals shall be objective
performance goals satisfying the requirement for "performance-based
compensation" within the meaning of Section 162(m)(4) of the Code and the
Treasury Regulations issued thereunder.


4.5           Available Common Stock. The maximum number of shares of Common
Stock which shall be available for distribution in satisfaction of awards under
the Plan shall not exceed 300,000, subject to adjustment as provided in Section
4.6. The shares of Common Stock available for issuance under the Plan may be
authorized and unissued shares or treasury shares or may be purchased in the
open market.


4.6           Adjustment to Shares. In the event of any merger, reorganization,
consolidation, recapitalization, stock dividend, stock split, extraordinary
distribution with respect to Common Stock or other change in corporate structure
affecting such Common Stock, the Committee may make such substitution or
adjustments in the aggregate number and kind of shares reserved for issuance
under the Plan or in the number and kind of shares subject to outstanding
Performance Share awards under the Plan. The Committee shall make such
substitutions or adjustments as in its discretion it determines to be
appropriate and equitable to prevent dilution or enlargement of rights
hereunder; provided, however, that the number of shares of Common Stock subject
to any Performance Share award shall always be a whole number.


4.7           Maximum Award. The maximum number of shares of Common Stock that
may be issued to any Covered Employee with respect to any Eligibility Period
pursuant to any Performance Share award is 50,000, subject to adjustment as
provided in Section 4.6. This limit includes any portion or amount of Common
Stock that is withheld for taxes (as described in Section 5.2).


4.8           Committee Discretion to Adjust Awards. At any time prior to the
time the Committee determines, pursuant to Section 5.1, the amount of shares of
Common Stock that are to be paid to any Participant in satisfaction of a
Performance Share award hereunder, the Committee shall have the authority to
modify, amend, or adjust the terms and conditions of such Performance Share
award, the terms and conditions of the corresponding Performance Goals, and/or
the amount of Common Stock payable, provided, however, such authority to modify,
amend or adjust the terms and conditions of such Performance Share award shall
be exercised to reduce an award only in unusual circumstances not anticipated in
the original design of the Plan including, but not limited to non-recurring
events or changes in the tax law or accounting rules. However, the Committee
shall have no authority to increase directly or indirectly or to otherwise
adjust upwards the amount of Common Stock payable to a Covered Employee with
respect to a particular Performance Share award or to take any other action to
the extent that such action or the Committee's ability to take such action would
cause any payment under the Plan to any Covered Employee to fail to qualify as
“performance-based compensation" within the meaning of Code Section 162(m)(4)
and the Treasury Regulations issued thereunder.


 
 

--------------------------------------------------------------------------------

 


V
PAYMENT



5.1           Committee Determination of Common Stock Payable. After a
Performance Period has ended, each Participant who has been awarded Performance
Shares and satisfied the Performance Goals with respect to such Performance
Period shall be entitled to receive a specified number of shares of Common Stock
as determined by the Committee which shall meet within thirty days after the end
of the Performance Period in order to make such determination. The Committee
shall determine the extent to which the Performance Goals set pursuant to
Section 4.4 have been met (as Pro-rated in accordance with Section 5.3, if
applicable). With respect to Performance Shares awarded to Covered Employees, no
payment of Common Stock shall be made hereunder prior to written certification
by the Committee that the applicable Performance Goal or Goals have been
satisfied to a particular extent for the Performance Period, and no Common Stock
shall be payable unless a preestablished minimum level of achievement of the
Performance Goals has been met. The date on which the Committee determines the
number of shares of Common Stock payable to a Participant shall be the date on
which such Participant will become the owner of such shares, regardless of when
the underlying stock certificate or certificates are actually delivered to such
Participant, and such Participant will enjoy all rights of ownership of such
shares of Common Stock as of that date including the right to vote and receive
dividends (the "Ownership Date").


5.2           Timing and Form of Payment.


(a)           Shares of Common Stock payable to Participants pursuant to Section
5.1 shall be distributed two years (or such other period as has been specified
by the Committee at the time the Performance Goals were determined with respect
to such Shares) following the end of the Performance Period, provided the
Participant is then in the employ of the Company and on such date the
Participant will become the owner of such shares, regardless of when the
underlying stock certificate or certificates are actually delivered to such
Participant; if the Participant is not then in the employ of the Company, such
shares will be forfeited and be available immediately for future awards of
Performance Shares.


(b)          The Company shall have the right to deduct first from distributions
hereunder any federal, state, or local taxes required by law to be withheld with
respect to such distributions, and such additional amounts of withholding as are
reasonably requested by the Participant from sources available to the Company.
If such sources are insufficient to satisfy the withholding obligations, the
Company shall have the right to deduct amounts from the Common Stock
distributable to satisfy such withholding obligations.


 
 

--------------------------------------------------------------------------------

 


5.3           Distribution upon Termination of Employment.


(a)           Death. If a Participant in the Plan dies while in the employ of
the Company before the end of an Eligibility Period for which Performance Shares
have been granted to him, such Participant's Beneficiary will be eligible for a
Prorated portion of the Performance Shares that would have otherwise been
payable to the Participant after the end of the applicable Performance Period
without regard to subsection 5.2(a), but otherwise this distribution, if any is
payable, will be made to the Beneficiary in the same form as all other
Participants under the Plan receive their distributions with respect to that
Performance Period. Additionally, shares of Common Stock that were otherwise
distributable except that the two-year period described in subsection 5.2(a) had
not been completed, shall be distributed to the Beneficiary as soon as is
practicable.


(b)           Disability. If a Participant in the Plan, upon becoming Disabled,
terminates employment with the Company before the end of an Eligibility Period
for which Performance Shares have been granted to him, the Participant will be
eligible for a Pro-rated portion of the Performance Shares that would have
otherwise been payable to him after the end of the applicable Performance Period
without regard to subsection 5.2(a), but otherwise this distribution, if any is
payable, will be made to the Participant in the same form as all other
Participants under the Plan receive their distributions with respect to that
Performance Period. Additionally, shares of Common Stock that were otherwise
distributable except that the two-year period described in subsection 5.2(a) had
not been completed, shall be distributed to the Participant as soon as is
practicable.


(c)           Normal Retirement. If a Participant in the Plan terminates
employment upon attaining Normal Retirement before the end of an Eligibility
Period for which Performance Shares have been granted to him, the Participant
will be eligible for a Pro-rated portion of the Performance Shares that would
have otherwise been payable to him after the end of the applicable Performance
Period without regard to subsection 5.2(a), but otherwise this distribution, if
any is payable, will be made to the Participant in the same form as all other
Participants under the Plan receive their distributions with respect to that
Performance Period. Additionally, shares of Common Stock that were otherwise
distributable except that the two-year period described in subsection 5.2(a) had
not been completed, shall be distributed to the Participant as soon as is
practicable.


(d)           Termination of Employment Without Cause. If (i) the Company
terminates a Participant's employment other than for Cause, for any reason after
a Change in Control or (ii) the Participant terminates the Participant's
employment at the request of the Company, before the end of an Eligibility
Period for which Performance Shares have been granted to him, the Participant
will be eligible for a Pro-rated portion of the Performance Shares that would
have otherwise been payable to him after the end of the applicable Performance
Period without regard to subsection 5.2(a); provided, however, that calculations
will be based on performance figures that are no less than those contained in
the budget of the Company as of the date of such termination of employment, if
such calculations will result in a greater distribution to such Participant.
This distribution, if any is payable, will be made to the Participant in the
same form as all other Participants under the Plan receive their distributions
with respect to that Performance Period. Additionally, shares of Common Stock
that were otherwise distributable except that the two-year period described in
subsection 5.2(a) had not been completed, shall be distributed to the
Participant as soon as is practicable.


 
 

--------------------------------------------------------------------------------

 


(e)           Termination of Employment for Good Reason. If the Participant
terminates the Participant's employment for Good Reason, before the end of an
Eligibility Period for which Performance Shares have been granted to him, the
Participant will be eligible for a Pro-rated portion of the Performance Shares
that would have otherwise been payable to him after the end of the applicable
Performance Period without regard to subsection 5.2(a); provided, however, that
calculations will be based on performance figures that are no less than those
contained in the budget of the Company as of the date of such termination of
employment, if such calculations will result in a greater distribution to such
Participant. This distribution, if any is payable, will be made to the
Participant in the same form as all other Participants under the Plan receive
their distributions with respect to that Performance Period. Additionally,
shares of Common Stock that were otherwise distributable except that the
two-year period described in subsection 5.2(a) had not been completed, shall be
distributed to the Participant as soon as is practicable.


(f)           Other Termination of Employment. If, before the end of an
Eligibility Period for which Performance Shares have been granted to him, a
Participant in the Plan incurs a termination of employment for any reason other
than those specified in subsections (a)-(e) of this Section 5.3, whether
voluntary or involuntary and a Change of Control has not occurred, he shall
forfeit all rights to receive any distribution of Performance Shares with
respect to such Eligibility Period.


5.4           Beneficiary Designation. A Participant may designate a Beneficiary
who is to receive, upon his death, the distributions that otherwise would have
been paid to him. All designations shall be in writing and shall be effective
only if and when delivered to the Executive Vice President of Human Resources of
the Company during the lifetime of the Participant. If a Participant designates
a Beneficiary without providing in the designation that the Beneficiary must be
living at the time of each distribution, the designation shall vest in all of
the distribution whether payable before or after the Beneficiary's death, and
any distributions remaining upon the Beneficiary's death shall be made to the
Beneficiary's estate.


A Participant may from time to time during his lifetime change his Beneficiary
by a written instrument delivered to the Executive Vice President of Human
Resources of the Company. In the event a Participant shall not designate a
Beneficiary as aforesaid, or if for any reasons such designation shall be
ineffective, in whole or in part, the distribution that otherwise would have
been paid to such Participant shall be paid to his estate, and in such event the
term "Beneficiary"shall include his estate.


 
 

--------------------------------------------------------------------------------

 


VI
ADMINISTRATION



6.1           Committee. The Plan shall be administered by the Board of
Directors, or such other Committee of the Board of Directors, composed
exclusively of not less than two Non-Employee Directors, each of whom shall be
appointed by and serve at the pleasure of the Board of Directors. The Committee
may designate person(s) who are Company employees to oversee the day to day
administration of the Plan.


6.2           General Rights, Powers, and Duties of Committee. The Committee
shall be responsible for the management, operation, and administration of the
Plan. Subject to the limitations contained in Section 4.8 and to the remaining
terms of the Plan, the Committee shall, in addition to those provided elsewhere
in the Plan, have the following powers, rights, and duties:


(a)           To maintain records concerning the Plan sufficient to prepare
reports, returns and other information required by thePlan or by law;


(b)           To direct the payment of benefits under the Plan, and to give such
other directions and instructions as may be necessary for the proper
administration of the Plan; and


(c)           To be responsible for the preparation, filing and disclosure on
behalf of the Plan of such documents and reports as are required by any
applicable federal or state law.


The Committee shall also have the authority to adopt, alter, and repeal such
administrative rules, guidelines, and practices governing the Plan as it shall,
from time to time, deem advisable, to interpret the terms and provisions of the
Plan and any award issued under the Plan (and any Notice of Award or other
agreement relating thereto), and to otherwise supervise the administration of
the Plan.


Any determination made by the Committee pursuant to the provisions of the Plan
with respect to any grants, payments, or other transactions under the Plan shall
be made in the sole discretion of the Committee at the time of the grant,
payment, or other transaction or, unless in contravention of any express term of
the Plan, at any time thereafter. All decisions made by the Committee pursuant
to the provisions of the Plan shall be final and binding on all persons,
including the Company and Plan Participants.


6.3           Information to be Furnished to Committee. Participants and their
Beneficiaries shall furnish to the Committee such evidence, data, or information
and execute such documents as the Committee requests.


6.4           Responsibility and Indemnification. No member of the Committee or
of the Board of Directors or any person who is designated to oversee the day to
day administration of the Plan (as provided in Section 6.1) shall be liable to
any person for any action taken or omitted in connection with the administration
of this Plan unless attributable to his own fraud or willful misconduct; nor
shall the Company be liable to any person for any such action unless
attributable to fraud or willful misconduct on the part of a director, officer,
or employee of the Company within the scope of his Company duties. Each member
of the Committee shall be indemnified and held harmless by the Company for any
liability arising out of the administration of the Plan, to the maximum extent
permitted by law.


 
 

--------------------------------------------------------------------------------

 


VII
AMENDMENT AND TERMINATION



7.1           Amendment. The Plan may be amended in whole or in part by the
Company, by action of the Board of Directors, at any time. The Committee
reserves the unilateral right to change any rule under the Plan if it deems such
a change necessary to avoid the application of the Employee Retirement Income
Security Act of 1974, as amended ("ERISA"), to the Plan. No amendment shall be
made without the approval of the Company's stockholders to the extent such
approval is required by law or by agreement.


7.2           Company's Right to Terminate. The Company reserves the sole right
to terminate the Plan, by action of the Board of Directors, at any time.


VIII
MISCELLANEOUS



8.1           To Implied Rights; Rights on Termination of Service. Neither the
establishment of the Plan nor any amendment thereof shall be construed as giving
any Participant, Beneficiary, or any other person any legal or equitable right
unless such right shall be specifically provided for in the Plan or conferred by
specific action of the Committee in accordance with the terms and provisions of
the Plan. Except as expressly provided in this Plan, the Company shall not be
required or be liable to make any payment under the Plan.


8.2           No Right to Company Assets. Neither the Participant nor any other
person shall acquire, by reason of the Plan, any right in or title to any
assets, funds or property of the Company whatsoever including, without limiting
the generality of the foregoing, any specific funds, assets, or other property
which the Company, in its sole discretion, may set aside in anticipation of a
liability hereunder. Any benefits which become payable hereunder shall be paid
from the general assets of the Company. The Participant shall have only a
contractual right to the amounts, if any, payable hereunder unsecured by any
asset of the Company. Nothing contained in the Plan constitutes a guarantee by
the Company that the assets of the Company shall be sufficient to pay any
benefit to any person.


8.3           No Employment Rights. Nothing herein shall constitute a contract
of employment or of continuing service or in any manner obligate the Company to
continue the services of the Participant, shall obligate the Participant to
continue in the service of the Company, or shall serve as a limitation of the
right of the Company to discharge any of its employees, with or without cause.
Nothing herein shall be construed as fixing or regulating the compensation
payable to the Participant.


8.4           Other Benefits. No Common Stock paid under the Plan shall be
considered compensation for purposes of computing benefits under any "employee
benefit plan" (as defined in Section 3(3) of ERISA) of the Company nor affect
any benefits or compensation under any other benefit or compensation plan of the
Company now or subsequently in effect (except as provided to the contrary in
such Company plan).


 
 

--------------------------------------------------------------------------------

 


8.5           Offset. If, at the time payments are to be made hereunder, the
Participant or the Beneficiary or both are indebted or obligated to the Company,
then the payments under the Plan remaining to be made to the Participant or the
Beneficiary or both may, at the discretion of the Company, be reduced by the
amount of such indebtedness or obligation, provided, however, that an election
by the Company not to reduce any such payment or payments shall not constitute a
waiver of its claim for such indebtedness or obligation.


8.6           Non-assignability. Neither the Participant nor any other person
shall have any voluntary or involuntary right to commute, sell, assign, pledge,
anticipate, mortgage, or otherwise encumber, transfer, hypothecate, or convey in
advance of actual receipt the amounts, if any payable hereunder or any part
thereof, which are expressly declared to be unassignable and non-transferable.
Except as otherwise provided in Section 8.5, no part of the amounts payable
prior to actual payment shall be subject to seizure or sequestration for the
payment of any debts, judgments, alimony, or separate maintenance owed by the
Participant or any other person, or be transferable by operation of law in the
event of the Participant's or any other person's bankruptcy or insolvency.


8.7           Notice. Any notice required or permitted to be given under the
Plan shall be sufficient if in writing and hand delivered, sent by registered or
certified mail, or sent by facsimile to the Company at its principal office,
directed to the attention of the Committee c/o the Chief Financial Officer of
the Company. Such notice shall be deemed given as of the date of delivery or, if
delivery is made by mail or facsimile, as of the date shown on the postmark,
facsimile, or the receipt for registration or certification.


8.8           Governing Laws. The Plan and all awards made and actions taken
under the Plan shall be governed and construed according to the laws of the
State of New York, without regard to any applicable conflicts of laws.


8.9           Gender and Number. Where appropriate, references in this Plan to
the masculine shall include the feminine, and references to the singular shall
include the plural.


8.10         Severability. In the event any provision of the Plan shall be held
legally invalid for any reasons, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.
 
 

--------------------------------------------------------------------------------